Citation Nr: 0638046	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  04-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant's income is excessive for the purpose 
of entitlement to payment of pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, P.B.


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from October 1945 to 
January 1947. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied the veteran's claim seeking 
entitlement to disability pension benefits.

The veteran testified before the undersigned in a hearing at 
the RO in February 2006.  At his hearing, he testified that 
he had seizures and headaches that should be service-
connected (page 6).  These issues are referred to the RO for 
appropriate adjudication.  


REMAND

Although the veteran's claim has been denied until now 
because it was determined that his income (including the 
reduction for unreimbursed medical expenses) was greater than 
the maximum annual pension rate.  However, based on 
information that the veteran provided at his hearing in 
February 2006, his claim must be remanded so that a more 
accurate picture of the veteran's income from the Social 
Security Administration (SSA) and the medical expenses that 
he incurs in one year (including the amount of his Medicare 
payments) can be obtained.  

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.

Unreimbursed medical expenses may be used to reduce income to 
the extent these expenses exceed 5 percent of the annual 
pension limit.  38 C.F.R. § 3.272(g)(2)(iii).  Effective 
December 1, 2005, the MAPR for a veteran without a spouse or 
child was $ 10,579.  See 38 C.F.R. § 3.23(a)(5); M21-1, Part 
I, Appendix B, http://www.vba.va.gov/bln/21/Rates/pen01.htm.  
To be deducted, medical expenses must exceed percent of MAPR 
or $528.  

At the veteran's hearing in February 2006, he testified that 
he received about $900 per month from the SSA, which would 
equal $10,800 for the year.  For purposes of determining the 
amount of unreimbursed medical expenses which can be used to 
reduce the appellant's income under 38 C.F.R. 
§ 3.272(g)(2)(iii), five percent of the annual income limit 
of $10,579 is $528.95.  At the veteran's hearing, he 
testified that he had about $70 in monthly medical treatment, 
which would total $840 for the period between December 2005 
through November 2006.  The amount of these expenses over 5 
percent of the annual income limit is $311.05 ($840 -
$528.95).  When that amount is used to reduce his income, the 
total countable income during this period is $10,488.95 
($10,800-$311.05), which does not exceed the annual income 
limitation of $10,579 for the period from December 2005 
through November 2006.  Since the veteran's income did not 
exceed the income limitation for this period, he would be 
entitled to VA pension benefits for this period.  

In a financial status reports completed on the day of the 
hearing, the veteran reported monthly income of "$9840."  
It is unclear whether intended to report his yearly income.

For that reason, the veteran's claim must be remanded so that 
a more accurate picture of the veteran's income and the 
medical expenses that he incurs in one year (including the 
amount of his Medicare payments) can be obtained. 

Furthermore, he has not received the specific notice required 
under the Veterans Claims Assistance Act and its implementing 
regulations.  See 38 U.S.C.A. §§ 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2006).  Because this claim seems to turn on 
the facts and not just the law, such notice would seem to be 
necessary.  Cf. Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) 
(holding that the VCAA was not applicable where the outcome 
is controlled by the law, and the facts are not in dispute); 
VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004) (the 
notice and assistance requirements of the VCAA are not 
applicable where there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a letter, 
which provides the notices required under 
the relevant portions of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159.  The 
appellant must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of why he is entitled to pension 
benefits based on his current income. 
Furthermore, he should be notified of 
which information and evidence, if any, he 
is required to provide to VA, and which 
information and evidence, VA is required 
to provide.  The appellant should also be 
requested to provide any evidence in his 
possession that pertains to his claim.  In 
that letter, enclose an improved pension 
eligibility verification report form, and 
have the veteran complete said form.  

2.  Obtain verification from SSA of the 
amount of his monthly benefit for the 
period at issue, along with the amount of 
Medicare payments deducted from that 
benefit.  

3.  Then re-adjudicate the claim.  In the 
event that the claim remains denied, 
issue a supplemental statement of the 
case, before returning the appeal to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






